333 F.2d 1015
Charles Edward DORSEY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 15602.
United States Court of Appeals Sixth Circuit.
June 29, 1964.

Charles Edward Dorsey, in pro. per.
William E. Scent, U. S. Atty., John E. Stout, Asst. U. S. Atty., Louisville, Ky., on the brief, for appellee.
Before MILLER, PHILLIPS and EDWARDS, Circuit Judges.

ORDER.

1
Appellant is now incarcerated in the federal penitentiary at Atlanta, Georgia, pursuant to a conviction and sentence for the unlawful sale and possession of marihuana imposed on October 11, 1962, by the United States District Court for the Western District of Kentucky. No appeal has been taken by appellant from his conviction, nor has he filed a motion to vacate sentence pursuant to 28 U.S. C. § 2255, or a petition for writ of habeas corpus.


2
The present appeal is from an order of the District Court denying appellant a transcript at government expense of the testimony at his trial, "in order to perfect a motion pursuant to Title 28, U.S.C., Section 2255".


3
A federal prisoner is not entitled under 28 U.S.C. §§ 753(f) and 1915 to obtain such a transcript at government expense for the purpose of preparing a case pursuant to 28 U.S.C. § 2255. Ketcherside v. United States, 317 F.2d 807 (C.A.6).


4
It is ordered that the judgment of the District Court be and hereby is affirmed.